DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 9/22/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the crossed out citation of the IDS have not been cited with a date of disclosure.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The abstract of the disclosure is objected to because the abstract refers to purported merits/advantages of the invention, e.g., “a tissue cutting device that is .  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8, 9, 11-15 and 19-27 of U.S. Patent No. 10080578. Although the claims at issue are not identical, they are not patentably distinct from each other because 10080578 discloses similar claim limitations, as shown below:
Instant Application 16/138,984
US 10080578 B2
1. (Original) A tissue removal system, comprising: a handpiece; an outer cannula having an outer cannula lumen, a proximal end, a distal end, and an outer cannula opening at the distal end, wherein the opening defines a cutting edge for severing tissue; and a delivery sleeve disposed about the outer cannula, wherein the delivery sleeve comprises an outer cannula channel and at least one delivery channel, the delivery sleeve 



2. The tissue removal system of claim 1, wherein when the delivery sleeve is in an uninstalled condition, the at least one delivery channel is separated from the outer cannula channel along the length of the delivery sleeve.
3. (Original) The tissue removal system of claim 1, wherein the outer cannula is rotatable with respect to the delivery sleeve and the handpiece.  

6. The tissue removal system of claim 1, wherein the outer cannula is rotatable with respect to the delivery sleeve and the handpiece.
4. (Original) The tissue removal system of claim 1, wherein the delivery sleeve is at least partially constructed of an imageable material.  

8. The tissue removal system of claim 1, wherein the delivery sleeve is at least partially constructed of an imageable material.
5. (Original) The tissue removal system of claim 1, wherein at least a portion of the delivery sleeve is visible under positron emission tomography.  

9. The tissue removal system of claim 1, wherein at least a portion of the delivery sleeve is visible under positron emission tomography.
6. (Original) The tissue removal system of claim 1, further comprising a source of irrigant in fluid communication with the at least one delivery channel.  

11. The tissue removal system of claim 1, further comprising a source of irrigant in fluid communication with the at least one delivery channel.
7. (Original) The tissue removal system of claim 1, further comprising a source of a hemostatic agent in communication with the at least one delivery channel.  

12. The tissue removal system of claim 1, further comprising a source of a hemostatic agent in communication with the at least one delivery channel.
8. (Original) The tissue removal system of claim 1, further comprising a source of a tissue sealing agent in fluid communication with the at least one delivery channel.  

13. The tissue removal system of claim 1, further comprising a source of a tissue sealing agent in fluid communication with the at least one delivery channel.


14. The tissue removal system of claim 1, further comprising an optical device positioned in the at least one delivery channel.
10. (Original) The tissue removal system of claim 9, wherein the optical device is one of a fiber optic bundle and an ultrasound probe.  

15. The tissue removal system of claim 14, wherein the optical device is one of a fiber optic bundle and an ultrasound probe.
11. (Original) The tissue removal system of claim 1, further comprising a hub which includes a first channel and a second channel each disposed within the hub, wherein the outer cannula channel and the delivery supply channel being in communication with the first and second channel, respectively.  

19. The tissue removal system of claim 1, further comprising a hub which includes a first channel and a second channel each disposed within the hub, wherein the outer cannula channel and the delivery supply channel being in communication with the first and second channel, respectively.
	
12. (Original) The tissue removal system of claim 11, wherein the second channel is defined by distal and proximal openings, and where in the proximal opening is configured to be positioned adjacent a portion of the tissue cutting device when the hub is connected to the tissue cutting device.  

20. The tissue removal system of claim 19, wherein the second channel is defined by distal and proximal openings, and where in the proximal opening is configured to be positioned adjacent a portion of the tissue cutting device when the hub is connected to the tissue cutting device.
13. (Original) The tissue removal system of claim 12, wherein the proximal opening of the second channel further comprises a connecting portion.  

21. The tissue removal system of claim 20, wherein the proximal opening of the second channel further comprises a connecting portion.
14. (Original) The tissue removal system of claim 13, wherein the connecting portion is configured to receive a valve member to fluidly connect the delivery channel to a fluid supply source.  

22. The tissue removal system of claim 21, wherein the connecting portion is configured to receive a valve member to fluidly connect the delivery channel to a fluid supply source.
15. (Currently Amended) The tissue removal system of claim 14, wherein the valve member is selectively connected to the connecting portion.  

23. The tissue removal system of claim 22, wherein the valve member is selectively connected to the connecting portion.
16. (Currently Amended) The tissue removal system of claim 14, wherein the 




25. The tissue removal system of claim 19, wherein the first channel is defined by distal and proximal openings, and wherein the proximal opening is configured to selectively mate with a portion of the tissue cutting device.
 
 18. (Currently Amended) The tissue removal system of claim 11, wherein the hub further includes a retaining member that may selectively connect to a portion of the tissue cutting device so as to fixedly secure the hub to the tissue cutting device in a rotationally fixed manner.  

 
 
 
 

26. The tissue removal system of claim 19, wherein the hub further includes a retaining member that may selectively connect to a portion of the tissue cutting device so as to fixedly secure the hub to the tissue cutting device in a rotationally fixed manner.
19. (Original) A tissue removal system, comprising: a handpiece; an outer cannula having an outer cannula lumen, a proximal end, a distal end, and an outer cannula opening at the distal end, wherein the opening defines a cutting edge for severing tissue; and a delivery sleeve insertable at the distal end of the outer cannula and arranged around the outer cannula and forming an outer cannula channel and at least one delivery channel when the delivery sleeve is in an installed condition. 4  

  27. A tissue removal system, comprising: a handpiece; an outer cannula having an outer cannula lumen, a proximal end, a distal end, and an outer cannula opening adjacent the distal end, wherein the opening defines a cutting edge for severing tissue; an inner cannula disposed in the outer cannula lumen, the inner cannula having an inner cannula lumen, a proximal end, an open distal end and a cutting edge at the distal end; and a removable delivery sleeve insertable at the distal end of the outer cannula and arranged around the outer cannula and forming an outer cannula channel and at least one delivery channel when the delivery sleeve is in an installed condition.


s 1-5 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7 and 12 of U.S. Patent No. 10398462. Although the claims at issue are not identical, they are not patentably distinct from each other because 10398462 discloses similar claim limitations, as shown below:
Instant Application 16/138,984
US 10398462 B2
1. (Original) A tissue removal system, comprising: a handpiece; an outer cannula having an outer cannula lumen, a proximal end, a distal end, and an outer cannula opening at the distal end, wherein the opening defines a cutting edge for severing tissue; and a delivery sleeve disposed about the outer cannula, wherein the delivery sleeve comprises an outer cannula channel and at least one delivery channel, the delivery sleeve being removable from the outer cannula at the distal end of the outer cannula.
1. A tissue removal system, comprising: a handpiece housing a motor and being positioned along a first central longitudinal axis and having a closed distal end; an outer cannula extending from the closed distal end of the handpiece and having an outer cannula lumen, a proximal end, a distal end, and an outer cannula opening adjacent the distal end, wherein the opening defines a cutting edge for severing tissue … and an elongated sleeve slidably disposed about the outer cannula, distal to the closed distal end of the handpiece, wherein the sleeve comprises an outer cannula channel and at least one supply channel having an open distal end;
2. (Original) The tissue removal system of claim 1, wherein when the delivery sleeve is in an uninstalled condition, the at least one delivery channel is separated from the outer cannula channel along the length of the delivery sleeve.  

2. The tissue removal system of claim 1, wherein when the sleeve is in an uninstalled condition, the at least one supply channel is separated from the outer cannula channel along the length of the sleeve.
3. (Original) The tissue removal system of claim 1, wherein the outer cannula is rotatable with respect to the delivery sleeve and the handpiece.  

4. The tissue removal system of claim 1, wherein the outer cannula is rotatable with the sleeve and with respect to the handpiece.
4. (Original) The tissue removal system of claim 1, wherein the delivery sleeve is at least partially constructed of an imageable material.  

6. The tissue removal system of claim 1, wherein the sleeve comprises a imageable material.
5. (Original) The tissue removal system of claim 1, wherein at least a portion of the 




1. A tissue removal system, comprising: a handpiece housing a motor and being positioned along a first central longitudinal axis and having a closed distal end; an outer cannula extending from the closed distal end of the handpiece and having an outer cannula lumen, a proximal end, a distal end, and an outer cannula opening adjacent the distal end, wherein the opening defines a cutting edge for severing tissue … and an elongated sleeve slidably disposed about the outer cannula, distal to the closed distal end of the handpiece, wherein the sleeve comprises an outer cannula channel and at least one supply channel having an open distal end;

12. The tissue removal system of claim 1, wherein when the sleeve is in an uninstalled condition the at least one supply channel is in communication with the outer cannula channel along the length of the outer cannula channel, and when the sleeve is in an installed condition on the outer cannula, the outer cannula separates the at least one supply channel from the outer cannula channel.


Claims 1-8 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 7, 9 and 16-18 of U.S. Patent No. 9216031. Although the claims at issue are not identical, they are not patentably distinct from each other because 9216031 discloses similar claim limitations, as shown below:

Instant Application 16/138,984
US 9216031 B2
1. (Original) A tissue removal system, comprising: a handpiece; an outer cannula having an outer cannula lumen, a proximal end, a distal end, and an outer 



  2. The tissue removal system of claim 1, wherein when the fluid supply sleeve is in an uninstalled condition, the at least one fluid supply channel is separated from the outer cannula channel along the length of the fluid supply sleeve.
3. (Original) The tissue removal system of claim 1, wherein the outer cannula is rotatable with respect to the delivery sleeve and the handpiece.  

  4. The tissue removal system of claim 1, wherein the outer cannula is rotatable with the fluid supply sleeve and with respect to the handpiece.
4. (Original) The tissue removal system of claim 1, wherein the delivery sleeve is at least partially constructed of an imageable material.  

6. The tissue removal system of claim 1, wherein the fluid supply sleeve comprises a imageable material.
5. (Original) The tissue removal system of claim 1, wherein at least a portion of the delivery sleeve is visible under positron emission tomography.  

7. The tissue removal system of claim 1, wherein at least a portion of the fluid supply sleeve is imageable under positron emission tomography.
6. (Original) The tissue removal system of claim 1, further comprising a source of irrigant in fluid communication with the at least one delivery channel.  

9. The tissue removal system of claim 1, wherein the fluid supply in fluid communication with the at least one fluid supply channel further comprises a source of irrigant.
7. (Original) The tissue removal system of claim 1, further comprising a source of a hemostatic agent in communication with the at least one delivery channel.  

17. The tissue removal system of claim 1, further comprising a source of a hemostatic agent in fluid communication with the at least one fluid supply channel.


18. The tissue removal system of claim 1, further comprising a source of a tissue sealing agent in fluid communication with the at least one fluid supply channel.
19. (Original) A tissue removal system, comprising: a handpiece; an outer cannula having an outer cannula lumen, a proximal end, a distal end, and an outer cannula opening at the distal end, wherein the opening defines a cutting edge for severing tissue; and a delivery sleeve insertable at the distal end of the outer cannula and arranged around the outer cannula and forming an outer cannula channel and at least one delivery channel when the delivery sleeve is in an installed condition. 4  

 1. A tissue removal system, comprising: a handpiece housing a motor and being positioned along a first central longitudinal axis and having a closed distal end; an outer cannula extending from the closed distal end of the handpiece and having an outer cannula lumen, a proximal end, a distal end, and an outer cannula opening adjacent the distal end, wherein the opening defines a cutting edge for severing tissue; and an elongated fluid supply sleeve slidably disposed about the outer cannula, distal to the closed distal end of the handpiece and wherein the open distal end of fluid supply channel delivers fluid to a surgical site during operation of the tissue removal system.
16. The tissue removal system of claim 1, wherein when the fluid supply sleeve is in an uninstalled condition the at least one fluid supply channel is in communication with the outer cannula channel along the length of the outer cannula channel, and when the fluid supply sleeve is in an installed condition on the outer cannula, the outer cannula separates the at least one fluid supply channel from the outer cannula channel.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 8690793 B2 to Ranpura et al. (hereinafter, Ranpura).
Regarding claim 1, Ranpura discloses a tissue removal system, comprising inter alia: 
a handpiece (second gear 68); 
an outer cannula (inner cannula 20) having an outer cannula lumen (second lumen 20-2), a proximal end (proximal end 20-3), a distal end (distal end 20-4), and 
an outer cannula opening (second aperture 28) at the distal end, wherein the opening defines a cutting edge for severing tissue (longitudinal edges 28-1 are capable of severing tissue; col. 4, ll. 26-40); and
a delivery sleeve (outer cannula 18) disposed about the outer cannula (Fig. 3), wherein the delivery sleeve comprises an outer cannula channel (first lumen 18-2) and at least one delivery channel (first aperture 22), the delivery sleeve being removable from the outer cannula at the distal end of the outer cannula (when moving from position as seen in Fig. 2A to position in Fig. 3, and back again).  
Regarding claim 2, Ranpura discloses wherein when the delivery sleeve is in an uninstalled condition, the at least one delivery channel is separated from the outer cannula channel along the length of the delivery sleeve (uninstalled condition is best seen in Fig. 2A; note in this position the delivery channel being the first aperture 22 and the outer channel being first lumen 18-2 are separated from each other along the length of the delivery sleeve, because the first aperture 22 is inside the outer cannula 18, while the first aperture 22 resides on the surface of the outer cannula).  

Regarding claim 19, Ranpura discloses a tissue removal system, comprising inter alia: 
a handpiece (second gear 68); 
an outer cannula (inner cannula 20) having an outer cannula lumen (second lumen 20-2), a proximal end (proximal end 20-3), a distal end (distal end 20-4), and an outer cannula opening at the distal end, wherein the opening defines a cutting edge for severing tissue (longitudinal edges 28-1 are capable of severing tissue; col. 4, ll. 26-40); and a delivery sleeve (outer cannula 18)  insertable at the distal end of the outer cannula (when moving from position as seen in Fig. 2A to position in Fig. 3, and back again) and arranged around the outer cannula (Fig. 3) and forming an outer cannula channel (first lumen 18-2) and at least one delivery channel (first aperture 22) when the delivery sleeve is in an installed condition (it is noted that the first lumen 18-2 and the first aperture 22 exist both in an uninstalled condition and an installed condition).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranpura in view of US 20070167736 A1 to Dietz et al. (hereinafter, Dietz).
Regarding claims 4 and 5, Ranpura discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the delivery sleeve is at least partially constructed of an imageable material, wherein at least a portion of the delivery sleeve is visible under positron emission tomography. However, Dietz teaches a biopsy instrument made of imageable materials (paragraph 0110). One having an ordinary skill 
Ranpura discloses the claimed invention as set forth and cited above except for expressly disclosing a source of irrigant in fluid communication with the at least one delivery channel and of a hemostatic (sealing) agent in communication with the at least one delivery channel. However, Dietz teaches using a lumen of their devices for the introduction of an irrigant (paragraph 0100 and 0113). One having an ordinary skill in the art at the time the invention was made/filed would have found it obvious to modify the delivery channel of Ranpura to include the a source of irrigant as Dubois teaches at paragrapsh 0100 and 0133 that the irrigant and hemostatic agents would have facilitated the collection of tissue samples.

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranpura in view of US 20090253967 A1 to Gill et al. (hereinafter Gill).
Ranpura discloses the claimed invention as set forth and cited above except for expressly disclosing optical device positioned in the at least one delivery channel wherein the optical device is one of a fiber optic bundle and an ultrasound probe. However, Gill teaches optical fibers 26 that may be positioned in a cannula 35 (paragraph 0056). One having an ordinary skill in the art at the time the invention was 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791